POUR] OF aP~EALS DIV I
                                                                 STATE OF WASNINGTOH
                                                                 2019FEB5 AMIO:37


           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Personal                     No. 79068-4-I
 Restraint of
                                                   DIVISION ONE

 KEVIN WAYNE FRANKLIN,                             UNPUBLISHED OPINION


                              Petitioner.          FILED: February 5, 2019


       CHUN, J.    —   Kevin Wayne Franklin raises numerous grounds for relief in

his personal restraint petition. He claims the trial court violated his right to a

public trial, admitted evidence obtained through an invalid search warrant, gave

an improper jury instruction, and allowed inadmissible gang evidence. He further

claims a witness gave improper opinion testimony, the prosecutor committed

misconduct, and both his trial and appellate lawyers performed ineffectively. For

the reasons discussed below, we deny the petition.

                                        BACKGROUND
       In 2011, a jury convicted Franklin of drive-by shooting, first degree assault,

and first degree unlawful possession of a firearm. The Court of Appeals affirmed

Franklin’s conviction. The opinion from Franklin’s direct appeal contains a

recitation of the underlying facts.1 See State v. Franklin, No. 42027-9-Il (Wash.

Ct. App. April 30, 2013) (unpublished) https://www.courts.wa.gov/opinions/pdf/

       1   The analysis below presents additional facts as necessary.
No. 79068-4-1/2


D2%2042027-9-Il%20%20Unpublished%200pinion.pdf. The Supreme Court

denied Franklin’s petition for discretionary review.

          Thereafter, Franklin filed this personal restraint petition. The Court of

Appeals dismissed the petition as untimely. The Supreme Court then accepted

discretionary review and determined Franklin timely filed the petition. Hence, we

address the issues he has raised.

                                          ANALYSIS
       The standards of review for direct appeals do not apply to personal

restraint petitions. In re Pers. Restraint of Coats, 173 Wash. 2d 123, 132, 267 P.3d
324 (2011). For a court to disturb a settled judgment, the petitioner must meet a

high burden. Coats, 173 Wash. 2d at 132. To obtain relief through a personal

restraint petition for constitutional errors, the petitioner must demonstrate actual

and substantial prejudice. In re Pers. Restraint of Davis, 152 Wash. 2d 647, 671-72,

101 P.3d 1 (2004). For nonconstitutional claims, the plaintiff must show the error

constitutes a fundamental defect resulting in a miscarriage of justice. Davis, 152
Wash. 2d at 672. The petitioner must make these heightened showings by a

preponderance of the evidence. In re Pers. Restraint of Yates, 177 Wash. 2d 1, 17,

296 P.3d 872 (2013).

      A.        Right to a Public Trial

      Franklin claims the trial court closed the courtroom during voir dire without

conducting a Bone-Club2 analysis, thus warranting a new trial. The State argues



      2   State v. Bone-club, 128 Wash. 2d 254, 906 P.2d 325 (1995).


                                              2
 No. 79068-4-1/3


the court did not need to conduct a Bone-Club analysis because, while it

 removed certain family members, it did not close the courtroom to all spectators.

 Because the record indicates that the court did not close the courtroom and

exercised caution when removing the family members, we determine it did not

violate Franklin’s right to a public trial.

        During voir dire, Juror 51 told the court she heard family members of one

of the defendants speaking about the case.3 The court planned to ask Juror 51

about what she had heard, but grew concerned that she may feel intimidated if

the family members remained in the courtroom during the questioning. The

prosecutor told the judge that excluding the family members could raise an issue

under Bone-Club. Franklin’s counsel told the court, “From my perspective, Your

Honor, I don’t see it as closing the courtroom.” The court recessed to research

the Bone-Club issue.

        After the recess, the court distinguished the situation from one requiring a

Bone-Club analysis as follows:

       I think State v. Bone-Club was a situation where the courtroom was
       totally locked down and a few bystanders were allowed to stay, but
       in essence, the court was locked down.

              It’s the Court’s intention to not lock the courtroom. It’s the
       Court’s intention to make this only for the purposes of determining or
       allowing a juror to express, without any hesitation or potential for
       intimidation, what that juror heard regarding any conversation from
       the family members. The courtroom will be excluded from those
       family members for only that purpose and that purpose only and
       would be for a limited purpose and for a limited time and for a reason
       which this Court believes would ensure a fair trial for both sides. Not

        ~ The court tried Franklin and Desmond Ray Johnson jointly as co-defendants. The
record does not make clear whether the family members were Franklin’s or Johnson’s.

                                              3
No. 79068-4-1/4

        to limit the defendants’ ability to have a public trial, but in order to
         promote both the State and the defendant’s right to have a trial by
        jurors who are uninfluenced by any other outside process.

        The prosecution and defense counsel agreed with the court. When

defense counsel inquired about other members of the public being welcome

inside the courtroom, the court said, “They can walk in at any time.” Franklin’s

counsel said, “I have no disagreement with the Court’s ruling.” The court then

stated, “Ladies and gentlemen, I would ask you at this point in time to briefly

leave the courtroom so we can interview Juror No. 51.” After the court

questioned Juror 51 and other jurors who had heard the family members

speaking, the court allowed the family members back into the courtroom. The

record does not reflect whether there were other spectators in the courtroom

during the questioning of the jurors.

        Franklin contends the trial court’s actions violated his right to a public trial.

The public trial right derives from the Washington State constitution. Wash.

Const. art. I,   § 22 (“the accused shall have the right   ...   to have a speedy public

trial”); Wash. Const. art I,   § 10 (‘Justice in all cases shall be administered
openly.”). The right safeguards the criminal justice system by ensuring public

oversight of the administration of justice. State v. Wise, 176 Wash. 2d 1, 6, 288
P.3d 1113 (2012). The right applies to voir dire proceedings, including the

questioning of individual prospective jurors. Wise, 176 Wash. 2d at 11.

       But defendants do not have an absolute right to a public trial. State v.

Bone-Club, 128 Wash. 2d at 259. While a court may close its courtroom to the

public, it must first conduct a five factor balancing test laid out by the Supreme


                                             4
No. 790684-1/5


Court in Bone-Club. 128 Wash. 2d at 258-59. If the trial court closes the courtroom

without conducting a Bone-Club analysis, it commits structural error for which a

new trial is the only remedy.” State v. Frawley, 181 Wash. 2d 452, 459, 334 P.3d
1022 (2014).

       However, ‘[the Bone-Club] rules come into play when the public is fully

excluded from proceedings within a courtroom.” State v. Lormor, 172 Wash. 2d 85,

92, 257 P.3d 624 (2011). ‘[A] ‘closure’ of a courtroom occurs when the

courtroom is completely and purposefully closed to spectators so that no one

may enter and no one may leave.” Lormor, 172 Wash. 2d at 93.

       Here, when the trial judge initially made the ruling, he said, “The

courtroom will be excluded from those family members                         Additionally, the

minutes provide, “The family members are asked to leave the courtroom so that

we can interview juror #51   .“   After the questioning of Juror 51, the court asked

the rest of the panel if they had also heard the family members talking. The court

stated, “I’m going to hold back bringing in the observers at this point in time until

we can inquire as to the other jurors, but I want the record to reflect our

courtroom is not locked. It’s open to other individuals    .   .   .   .“   The record shows

the judge, lawyers for all parties, and defendants were present in the courtroom

during the questioning. The court specified that it did not lock the doors and that

observers other than the family members could watch the proceedings. The

court indicated it intended only for the family members to leave and nothing in the

record indicates any additional individuals also left. As the court did not fully




                                             5
No. 79068-4-1/6


exclude the public from the courtroom, a closure did not occur. ~ Lormor, 172
Wash. 2d at 93.

       Nevertheless, a trial court must exercise caution when removing a

spectator. Lormor, 172 Wash. 2d at 94. The court should ‘articulate the reasons

[for removal] on the record, and tak[eJ into particular account the defendant’s

right to have family present.” Lormor, 172 Wash. 2d at 94.

       The court in this case complied with these requirements before removing

the family members. The court explained it decided to remove the family

members so the juror could speak freely about what she had heard them saying.

By doing so, the court sought to protect Franklin’s right to an impartial jury.

Moreover, the court excluded the family only for this limited purpose and allowed

them to return afterwards. This demonstrates the court exercised the required

caution. The trial court did not err by removing the family members.

       B.      Search Warrant

       Franklin next argues the trial court erred by denying his motion to

suppress evidence from his cell phone pursuant to an overly broad search

warrant. The State disputes this, arguing the search warrant specified the crime

being investigated.

       Franklin was in the Ford SUV involved in the drive-by shooting at issue in

this case. Franklin, No. 42027-9-Il, slip op. at 4, 12. Several witnesses observed

gun shots from the Ford SUV fired at a vehicle owned and driven by John Morris.

Franklin, No. 42027-9-Il, slip op. at 4-5. No one in Morris’s vehicle was harmed

in the drive-by shooting. Franklin, No. 42027-9-Il, slip op. at 4. Morris and the


                                          6
 No. 79068-4-117


other occupants of his vehicle then fled the scene, drove to Kyle Ragland’s car,

and opened fire in a separate drive-by shooting. Franklin, No. 42027-9-Il, slip op.

at 4, n.4. Ragland died as a result of injuries suffered in the incident. Franklin,

No. 42027-9-li, slip op. at 4, n.4.

        The police obtained a warrant to search several cell phones for evidence

in connection with the murder of Kyle Ragland.4 Johnson filed a motion to

suppress cell phone evidence on the grounds that the search warrant at issue

was overbroad. The motion argued the affidavit supporting the warrant failed to

establish a connection between the crimes charged and all of the cell phones

searched. Franklin moved to adopt all motions and memoranda filed by his co

defendant Johnson.

        With regard to cell phones other than Jerome Kennedy’s, the affidavit

provided, “Mardre Combs confirmed during an interview that he was contacted

via phone by the occupants of the white Ford Explorer prior to arriving at the gas

station on 72nd Street.” The affidavit further stated:

        Your affiant has received numerous levels of cellular forensic training
        and is a certified Mobile Forensic Cell Phone Examiner. The
        combination of this specific training and work on several violent
        crimes where cell phones were used has had consistent results. The
        results are that cell phones document geographically where they are
        when being used. This also includes a date and time. They also are
        a preferred method of society communication, and are used by most
        everyone. The devices typically have the ability to store text, images,
        and other data. Among past findings (on the actual handset) have
        been gang images, confessions through text, weapon images, call
        history to associates/victims and other stored criminal notations.


         The State did not charge Franklin with any crime related to this second drive-by
shooting. Franklin, No. 42027-9-Il, slip op. at 4, n.4.


                                                7
 No. 79068-4-1/8

       Your affiant has also located deleted data on handsets that has been
       used in the criminal investigations.
       Pursuant to the affidavit, the court granted a search warrant for “{a]ny and

all data to include secondary storage and Deleted data that includes but is not

limited to call history, SMS/MMS content, sound, video and image files, and

proprietary files for cellular handsets         .   .   .   2 Blackberry’s both Model 8320
                                                                         -




(Titanium)   .   .   .   .“   Franklin owned one of the BlackBerry phones. The court

denied the motion to suppress.

       “A warrant can be ‘overbroad’ either because it fails to describe with

particularity items for which probable cause exists, or because it describes,

particularly or otherwise, items for which probable cause does not exist.” State v.

Maddox, 116 Wash. App. 796, 805, 67 P.3d 1135 (2003) (footnote omitted).

      Assuming, without deciding, that the search warrant was overbroad,

Franklin must also show the error caused actual and substantial prejudice by a

preponderance of the evidence. Davis, 152 Wash. 2d at 671-72.

       Franklin fails to explain how any evidence admitted pursuant to the

warrant prejudiced him. Instead, he asserts “[t]he prosecution rested its case on

stacking together threads of evidence that alone would not have proved Mr.

Franklin’s involvement.” This does not demonstrate that any evidence from the

phone caused Franklin actual and substantial prejudice by a preponderance of

the evidence. Accordingly, we reject Franklin’s argument on these grounds.

      C.             Jury Instruction No. 17

      Franklin next claims the jury instruction defining knowledge misstated the

law. We disagree.


                                                        8
 No. 79068-4-1/9


         The challenged jury instruction provided as follows:

                                 INSTRUCTION No. 17
              A person knows or acts knowingly or with knowledge with
        respect to a fact when he or she is aware of that fact. It is not
        necessary that the person know that the fact is defined by law as
        being unlawful or an element of a crime.

                If a person has information that would lead a reasonable
        person in the same situation to believe that a fact exists, the jury is
        permitted but not required to find that he or she acted with knowledge
        of that fact.

               When acting knowingly as to a particular fact is required to
        establish an element of a crime, the element is also established if a
        person acts intentionally as to that fact.
        Franklin contends the instruction misstated the definition of knowledge.

Washington statutory law defines ‘knowledge’ in the criminal context as follows:

        A person knows or acts knowingly or with knowledge when:

        (i) he or she is aware of a fact, facts, or circumstances or result
        described by a statute defining an offense; or

        (H) he or she has information which would lead a reasonable person
        in the same situation to believe that facts exist which facts are
        described by a statute defining an offense.
RCW 9A.08.O10(1)(b).

        Franklin argues the instruction ran afoul of the definition, stating the

statute “requires that the fact be described by criminal statute, not that the

fact itself be described as a crime.” However, the instruction followed the

Washington Pattern Jury Instruction5 concerning knowledge. ~


        ~ Pattern jury instructions “are drafted and approved by a committee that includes judges,
law professors, and practicing attorneys.” State v. Bennett, 161 Wash. 2d 303, 307, 165 P.3d 1241
(2007). Thus, “pattern instructions generally have the advantage of thoughtful adoption and
provide some uniformity in instructions throughout the state.” Bennett, 161 Wash. 2d at 308.


                                                9
No. 79068-4-1/10


WASHINGTON PRAcTIcE: WASHINGTON PATTERN JURY INSTRUCTIONS:

CRIMINAL1O.02 (4th Ed) (WPIC). In Statev. Leech, 114 Wash. 2d 700, 710,

790 P.2d 160 (1990), the Washington Supreme Court approved of the

language in the second edition ofWPIC 10.02. Later editions of the

instruction did not contain substantive amendments. 11 WASHINGTON

PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL1O.02 (4th

Ed) (WPIC).

       A comment to WPIC 10.02 states:
       Modification of statutory definition. The instruction is
       based largely on the statutory definition of “knowledge.” RCW
       9A.08.010(1)(b); RCW 9A.08.010(2).

       The instruction varies from the statutory language in several
       regards. First, the instruction no longer includes the statutoty
       limitation that the fact, circumstance, or result be one that is
       “described by a statute defining an offense.”             RCW
       9A.O8.O1O(1)(b). This phrase adds nothing to what the jurors
       need to understand about the knowledge requirement and
       unnecessarily complicates the instruction.
11 WASHINGTON PRAcTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:

CRIMINAL1O.02 (4th Ed) (WPIC) (emphasis added).

       We agree with the comment that the phrase, “described by a

statute defining an offense,” unnecessarily complicates the definition.

“The court need not include specific language in a jury instruction, so long

as the instructions as a whole correctly state the law.” Boeing Co. v. Key,

101 Wash. App. 629, 633, 5 P.3d 16 (2000). Accordingly, the instruction did

not violate Franklin’s due process rights.




                                         10
No. 79068-4-I/li


       D.      Evidence of Gang Involvement

       Franklin challenges the gang evidence introduced at his trial. He claims

admission of the evidence violated both ER 404(b) and the First Amendment.

We do not address the ER 404(b) claim because it was resolved in Franklin’s

direct appeal. Franklin’s First Amendment claim fails because the direct appeal

determined the gang evidence had a sufficient nexus to the charged crimes.

       On a personal restraint petition, appellate courts “will not review issues

previously raised and resolved on direct review.” In re Pers. Restraint of Gentry,

137 Wash. 2d 378, 388, 972 P.2d 1250 (1999). “[Courts] take seriously the view

that a collateral attack by PRP on a criminal conviction and sentence should not

simply be a reiteration of issues finally resolved at trial and direct review.

Gentry, 137 Wash. 2d at 388. Instead, the petition should address new points of

law or fact that the defendant did not raise or could not have raised in the direct

appeal. Gentry, 137 Wash. 2d at 388-89.

       If a petition argues issues previously raised and decided on direct review,

the court will not address them unless the petitioner demonstrates “the ends of

justice will be served by reexamining the issue.” Gentry, 137 Wash. 2d at 388. A

petitioner meets this burden if he or she demonstrates an intervening change in

law or other justification. Gentry, 137 Wash. 2d at 388.

       First, Franklin contends the court should not have admitted evidence of his

gang involvement under ER 404(b). However, the direct appeal resolved this

issue. The court determined that the gang evidence was admissible under ER




                                          11
 No. 79068-4-1/12


404(b) “to show motive.” Franklin, No. 42027-9-Il, slip op. at 18-19. Franklin has

not provided any justification as to why we should address the issue again.

           Second, Frankhn claims the admission of the evidence violated his First

Amendment right to freedom of association. Franklin asserts “the trial court

abused its discretion when it allowed witnesses to testify regarding gangs and in

the case of Detective Ringer, about gang culture, because the State did not show

a nexus between the evidence and the crimes alleged.” Again, the direct appeal

addressed the nexus issue, albeit under a different legal argument. As part of its

analysis under ER 404(b), the court determined:

                    At trial, gang-expert Ringer also testified that a gang member
           or associate can achieve status by doing “drive-by shootings” on a
           rival gang; and if such member or associate does not “step up” and
           help retaliate when asked, he will be perceived as “weak” and will be
           “checked” by members of his own gang. 12 VRP at 1464, 1487,
           1488. This testimony connected Franklin’s and Johnson’s gang
           affiliations, as well as Kennedy’s, to the charged crimes. We hold,
           therefore, that there was a sufficient nexus between Franklin’s and
           Johnson’s gang affiliations and the charged crimes.
Franklin, No. 42027-9-Il, slip op. at 21.

           Because the direct appeal already resolved the issue of whether a nexus

existed between the gang evidence and the charged crimes, we do not

reconsider the issue. The existence of a nexus defeats Franklin’s claim under

the First Amendment. See Davis, 152 Wash. 2d at 670-71 (noting that recasting an

issue already addressed within a new claim does not constitute a new ground for

relief).

           Accordingly, we reject the arguments that the admission of the gang

evidence violated ER 404(b) and the First Amendment.


                                             12
 No. 79068-4-1/13


            2.     Improper Opinion Testimony

            Franklin argues Detective Ringer’s testimony—that “[ajlmost 100 percent

 of the time, a gang individual, gang member, is not going to be totally honest with

 law enforcement in an interview—constituted impermissible opinion testimony.6

            At trial, the prosecution questioned Detective Ringer about Kennedy (and

not Frankhn) contacting a different detective to discuss the night of the drive-by

shooting. Detective Ringer testified as follows:

        Q: In regard to this intimidation factor,~7~ now considering there are
        gang overtones that you already realized, I assume, by June 1st--
        bandannas, drive-by shooting, individuals involved, etcetera --were
        you concerned about the veracity, I guess, of a gang person,
        Mr. Kennedy, giving you truthful information?

        A:       Definitely.

        Q: Is there in your experience an adverse effect to when a gang
        member talks, whether they’re being truthful or not, to law
        enforcement?

        A: Almost 100 percent of the time, a gang individual, gang
        member, is not going to be totally honest with law enforcement in an
        interview. There are still many factors affecting them. The whole
        culture of gangs says you don’t cooperate with the police. You
        certainly don’t talk honestly with the police. You don’t snitch. You
        don’t tell an fellow gang members even if you’re a victim. You tend
        -- the gang culture says you don’t talk with the police, you don’t
        cooperate.

            So generally when we find a gang member who’s willing to talk,
        we approach it very sort of apprehensively as far as whether he’s

        6  Franklin’s co-defendant, Johnson, raised the issue on direct appeal. Because he did
not object to the testimony at trial, the court considered whether the error constituted manifest
constitutional error. The court concluded the testimony did not prejudice Johnson because, as he
did not testify, his credibility was not at issue. Additionally, the court determined the statement
did not directly or indirectly comment on Johnson’s truthfulness. Franklin, No. 42027-9-Il, slip op.
at 34-38.
           Detective Ringer had just testified the police will often interview someone without
recording, before taking a recorded statement, because a recorder can be intimidating.


                                                 13
No. 79068-4-1/14

       going to tell the truth or not. We take everything with a grain of salt.
       We work through the issues and try to get as much truth out as
       possible, but we go in anticipating that they’re not going to be truthful
       with us.
       “Generally, no witness may offer testimony in the form of an opinion

regarding the guilt or veracity of the defendant.” State v. Demerv, 144 Wash. 2d
753, 758, 30 P.3d 1278 (2001). Trial courts should exclude such testimony

because it invades the province of the jury. Demery, 144 Wash. 2d at 758. An

officer’s testimony as to his or her perception of a person’s truthfulness in relation

to explaining interview protocols does not constitute impermissible opinion

testimony. Kirkman, 159 Wash. 2d at 931.

       In State v. Kirkman, the Washington Supreme Court upheld admission of

testimony from a detective that he had engaged in a “preliminary competency

protocol” to determine a child’s ability to tell the truth, and that the child had

promised to tell him the truth in their pretrial interview. 159 Wash. 2d at 923. When

the defendant challenged the testimony as an improper opinion, the Court

decided the detective’s testimony “[was] simply an account of the interview

protocol he used to obtain [the child]’s statement.   .   .   .   By testifying as to this

interview protocol, [the detective] ‘merely provided the necessary context that

enabled the jury to assess the reasonableness of the              .   .   .   responses.” Kirkman,
159 Wash. 2d at 931 (citing Demerv, 144 Wash. 2d at 764).

       Here, Detective Ringer did not testify as to Franklin’s credibility, Instead,

in the context of discussing Kennedy, he stated he is often skeptical of whether a

gang member who initiates contact with the police is going to tell him the truth.

Detective Ringer did not say gang members can never be trusted, but rather that


                                           14
No. 79068-4-1115


he “work[s] through the issues” to make sure his investigation is premised on

accurate information. Detective Ringer’s testimony, like the testimony in

Kirkman, related to his interview protocol in assessing and utilizing voluntary

statements from gang members in his investigation. This does not constitute

impermissible opinion testimony.

       Moreover, Detective Ringer’s statement only addressed statements made

during interviews the police conduct while investigating a crime. This did not

bear on whether Detective Ringer thought Franklin would testify truthfully at trial.

Accordingly, we conclude Detective Ringer did not give improper opinion

testimony.

       F.     Prosecutorial Misconduct

       Franklin claims the prosecutor committed misconduct by (1) referring to

improper opinion testimony, (2) implying Franklin acted as the shooter, and (3)

suggesting the trial was a search for truth. The State argues that none of the

prosecutor’s statements during closing argument amounted to misconduct. We

determine the prosecutor did not commit misconduct.

      A prosecutor’s misconduct may deny a defendant his or her right to a fair

trial. In re Pers. Restraint of Glasmann, 175 Wash. 2d 696, 703-04, 286 P.3d 673

(2012). ‘A personal restraint petitioner raising a prosecutorial misconduct claim

must prove the misconduct was either a constitutional error resulting in actual

and substantial prejudice or a fundamental defect resulting in a complete

miscarriage of justice.” In re Pers. Restraint of Phelps, 190 Wash. 2d 155, 165, 410
P.3d 1142 (2018).


                                         15
No. 79068-4-1/16


       Where a defendant does not object to alleged misconduct at trial, courts

consider the claim waived “unless the misconduct is so flagrant and ill-

intentioned that it cause[dj an enduring and resulting prejudice that could not

have been neutralized by a curative instruction.” Phelps, 190 Wash. 2d at 165

(quoting In re Pers. Restraint of Lui, 188 Wash. 2d 525, 539, 397 P3d 90 (2017)

(alteration in original). Courts determine a prosecutor’s actions constituted

flagrant and ill-intentioned misconduct “only when it crosses the line of denying a

defendant a fair trial.” Phelps, 190 Wash. 2d at 166. The Supreme Court has found

flagrant and ill-intentioned misconduct “in a narrow set of cases where [the Court

was] concerned about the jury drawing improper inferences from the evidence,

such as those comments alluding to race or a defendant’s membership in a

particular group, or where the prosecutor otherwise comments on the evidence in

an inflammatory manner.” Phelps, 190 Wash. 2d at 170.

       First, Franklin claims the prosecutor relied on improper opinion testimony

in his closing argument. Franklin fails to point to any specific portion of the

closing argument that addressed the portion at issue of Detective Ringer’s

testimony. The prosecutor’s closing argument did not discuss Detective Ringer’s

testimony that “[ajlmost 100 percent of the time, a gang individual, gang member,

is not going to be totally honest with law enforcement in an interview.”

      Second, Franklin challenges the prosecutor’s statement that “Mr. Franklin,

but for the position in the vehicle, he’s the shooter. He certainly had knowledge,

he certainly had motive.” Franklin argues this “misstated and distorted the

evidence in a manner that was both flagrant and so prejudicial it could not have


                                         16
No. 79068-4-1/17                                                                ~


been cured by instruction from the court by strongly implying the [sic] either he

was the actual shooter or ‘could have been’ the shooter.”

       Courts give prosecutors wide latitude to argue reasonable inferences from

the evidence. Glasmann, 175 Wash. 2d at 704. Under the prosecutor’s theory of

the case, four men—Franklin, Johnson, Kennedy, and Conrad Evans—had

gotten together that night to retaliate against a rival gang. The prosecutor argued

the group did not know each other very well, but all went out together because

they planned the drive-by shooting and cover up. The prosecutor’s inference that

Franklin willingly participated in the drive-by shooting and would have been

willing to shoot at Morris’s car had he been on the right side of the vehicle was

not unreasonable and does not rise to the level of flagrant and ill-intentioned

conduct. While perhaps not artfully phrased, the prosecutor’s argument did not

depict Franklin as the shooter; he clearly prefaced the statement with “but for his

position in the vehicle.” Even Franklin recognizes the prosecutor fell short of

saying he acted as the shooter.

       Finally, Franklin contends the prosecutor committed misconduct by

suggesting that the trial was a search for the truth. However, the prosecutor did

not necessarily make such a suggestion. The prosecutor argued as follows:

       Now remember, the first thing I asked an individual in the jury
      selection was, if you’re chosen to be on this jury, how important
      would it be for you to return a verdict that represents the truth about
      what happened. Everybody said, that’s what we’re here for. That’s
      justice, that’s our system. You can’t get a correct decision unless
      you get the truth about what happened.

      Well that’s not exactly accurate. It’s certainly in principle and
      whatever everybody meant, of course, we all agree with. But, in


                                         17
 No. 79068-4-1/18

       reality, this is the truth you have to decide. This is what you’re here
       for is the truth of the elements, the truth of the charges as the Court
       read.

       So in this to convict, it says, under No. 1, on the 31st day of May,
       2009, the defendant or an accomplice assaulted Benjamin
       Grossman. You have to find the truth of that beyond a reasonable
       doubt. If in any one of these elements, you can’t come to a truth that
       was proved, then it’s not guilty.
       The prosecutor’s argument accorded with Jury Instruction No. 2, which

stated, “If, from such consideration, you have an abiding belief in the truth of the

charge, you are satisfied beyond a reasonable doubt.” The prosecutor explained

that a jury does not search for the truth about what happened, but the truth about

the elements or charges. While the prosecutor’s statements verged on the

problematic, they fell short of distorting the role of the jury or the prosecutor’s

burden. See State v. Berube, 171 Wash. App. 103, 120-21, 286 P.3d 402 (2012)

(finding statement that “The word verdict means to speak the truth. And I ask

that you search for thetruth. When you go back into that jury room, you search

for the truth, not a search for reasonable doubt. And I ask that you find him

guilty” misstated prosecutor’s burden and constituted misconduct).

       Here, by failing to object to any of the foregoing statements at issue,

Franklin waived his claim of prosecutorial misconduct. None of the statements

rise to the level of flagrant and ill-intentioned conduct causing an enduring

prejudice to Franklin that could not have been cured by a curative instruction.

       G.     Ineffective Assistance of Counsel

       Lastly, Franklin claims ineffective assistance of counsel. He argues his

trial counsel was ineffective for failing to object to prosecutorial misconduct. He



                                          18
No. 79068-4-1/19


also asserts his appellate counsel represented him ineffectively for failing to raise

the public trial right issue in his direct appeal. We conclude neither trial nor

appellate counsel performed ineffectively.

       To make a successful claim for ineffective assistance of counsel, the

petitioner must show that counsel performed deficiently and that it resulted in

prejudice. State v. Salas, 1 Wn.App.2d 931, 949, 408 P.3d 383 (2018). The

deficiency element requires that the attorney’s performance fell below an

objective standard of reasonableness based on the circumstances. State v.

Kyllo, 166 Wash. 2d 856, 862, 215 P.3d 177 (2009). To establish prejudice, “there

[must be] a reasonable probability that, but for counsel’s unprofessional errors,

the outcome of the proceedings would have been different.” In re Pers. Restraint

of Rice, 118 Wash. 2d 876, 889, 828 P.2d 1086 (1992).

       Because we conclude the State did not commit prosecutorial misconduct

and the trial court did not violate Franklin’s right to a public trial, his ineffective

assistance of counsel claims necessarily fail. See Phelps, 190 Wash. 2d at 169,

n.7.

       We deny Franklin’s petition.




                                                                      /
WE CONCUR:




                                                                          A A.   a




                                            19